UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2036



PAUL J. MEYERS,

                                              Plaintiff - Appellant,

           versus


CARL J. LEVINSON, M.D.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-02-9-JBF-JEB)


Argued:   May 24, 2006                      Decided:   June 21, 2006


Before KING and SHEDD, Circuit Judges, and Joseph R. GOODWIN,
United States District Judge for the Southern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Nicholas Kadar, Cranbury, New Jersey, for Appellant. Robert Lee
Harris, Jr., LECLAIR RYAN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dr. Paul Meyers filed this diversity action against Dr. Carl

Levinson alleging defamation.              Specifically, Dr. Meyers contends

that Dr. Levinson is liable for republication of a peer review

report    that    Dr.    Levinson      authored    for    Dr.   Meyers’    employer,

Riverside Regional Medical Center (“Riverside”).                    In a thorough

opinion, the district court granted Dr. Levinson’s motion for

summary judgment, concluding that the dissemination of the report

to Riverside’s Fair Hearings Board did not create a new cause of

action under the single publication rule and, therefore, was time-

barred under Virginia law.             See Semida v. Rice, 863 F.2d 1156, 1161

(4th     Cir.    1998)       (noting    that   substantially       contemporaneous

distributions      of    a    document    within    the    same   organization       to

individuals      with    a    direct    interest   in     the   matter    “should    be

considered part of an aggregate communication for purposes of

applying the single publication rule”). The district court further

determined that the distribution of the report to Mary Immaculate

Hospital was not authorized by Dr. Levinson, nor was it the

“natural and probable result” of Dr. Levinson’s action. See Weaver

v. Beneficial Finance Co., 98 S.E.2d 687, 692 (Va. 1957) (stating

that an original defamer is liable for republications that are the

“natural and probable result” of the defamer’s actions).                            Dr.

Meyers appeals both of these determinations.




                                           2
    Having   reviewed,   de   novo,   the   parties’   briefs   and   the

applicable law, and having had the benefit of oral argument, we

affirm the grant of summary judgment on the reasoning of the

district court.   See Meyers v. Levinson, No. 4:02-cv-00009 (E.D.

Va. July 26, 2005).

                                                                AFFIRMED




                                  3